Citation Nr: 0002264	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schistosomiasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Freddie Blondet-Gutierrez, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to April 
1960.  This appeal arose from a March 1998 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO).


FINDING OF FACT

The veteran's service-connected schistosomiasis is manifested 
by complaints of abdominal discomfort and bloating, with no 
objective evidence of chronic liver disease.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for the 
service-connected schistosomiasis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7324 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).
Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1 (1999), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.  The Board 
notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record revealed that service connection for 
schistosomiasis was granted by a rating action dated in 
September 1966.  A 30 percent disability evaluation was 
assigned, effective April 27, 1966, and has been in effect 
since that time.  The veteran incurred hepatic 
schistosomiasis while serving in endemic areas for 
schistosomiasis mansoni.  Subsequent to service discharge, a 
VA examination conducted in 1966, reported complaints of 
right upper quadrant discomfort and fatty food intolerance.  
On examination, the liver and spleen could be palpated and 
were not enlarged.  The veteran's stools were negative for 
ova and parasites.  The diagnoses included hepatic 
schistosomiasis, by biopsy.  Thereafter, in 1971, the veteran 
complained of right upper quadrant discomfort upon 
"jarring" and morning nausea.  He did not have chronic 
diarrhea or hematemesis.  On examination, jaundice and 
hepatosplenomegaly were not found.  Right upper quadrant 
discomfort was reported on deep pressure.  The diagnoses 
included hepatic schistosomiasis.  

A VA examination performed in January 1998 reported 
complaints of right upper quadrant discomfort and bloating.  
The veteran denied a history of frequent vomiting, 
hematemesis, or melena.  He also denied a history of colicky 
pain, although he complained of distention due to bloating.  
The veteran admitted to fatigue, weakness, and depression.  
The objective examination noted that his weight was 180 
pounds, which was stable.  There was no evidence of diarrhea, 
hematemesis, or melena.  The abdomen was soft, depressible, 
and mildly tender in the epigastrium, with no rebound.  There 
was no hepatosplenomegaly or abdominal masses present.  
Muscle strength was normal, with no evidence of wasting.  
Scintigraphic images of the liver and spleen were within 
normal limits.  Liver function tests were negative.  The 
diagnosis was no evidence of chronic liver disease.

Under the provisions of Diagnostic Code 7324, a 30 percent 
evaluation is warranted for intestinal or hepatic distomiasis 
with severe symptoms.  This is the highest rating under this 
diagnostic code.  In order to justify a higher evaluation 
under other potentially applicable diagnostic codes, the 
veteran would have to display evidence of moderate 
postgastrectomy residuals, such as episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss; symptoms of 
moderately severe liver cirrhosis, such as a definitely 
enlarged liver with abdominal distention due to early ascites 
and with muscle wasting and loss of strength; symptoms of 
severe ulcerative colitis, with numerous attacks a year and 
malnutrition, with health only fair during remissions; 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss; or 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7312, 7323, 7328, 
7345, 7308 (1999).

A review of the objective evidence of record reveals no 
evidence to support a schedular disability evaluation in 
excess of 30 percent.  The VA examination conducted in 
January 1998 found absolutely no objective evidence of 
chronic liver disease.  Given the absence of any objective 
findings, a rating in excess of the currently protected 30 
percent disability evaluation is not warranted.  See 
38 C.F.R. § 3.951 (1999).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has recently held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


ORDER

An increased evaluation for the service-connected 
schistosomiasis is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

